 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                                               DISTRICT OF NEVADA
 6
                                                            ***
 7
         Marlon Lorenzo Brown,                                      Case No. 2:17-cv-02396-APG-BNW
 8
                                 Plaintiff,
 9                                                                  ORDER
               v.
10
         Donte Tromba, et al.,
11
                                 Defendants.
12

13

14             Before the Court is Plaintiff’s motion to amend. ECF No. 73. Defendants Las Vegas

15   Metropolitan Police Department (“LVMPD”) and Dante Tromba (collectively, “Defendants”)

16   opposed this motion at ECF No. 76, and Plaintiff replied at ECF No. 79. For the reasons

17   discussed below, the Court denies Plaintiff’s motion to amend without prejudice for failure to

18   comply with Rule 8 of the Federal Rules of Civil Procedure.1 Plaintiff may file another motion to

19   amend his complaint by June 4, 2021 or after the parties amend their discovery plan and

20   scheduling order.2

21

22

23
     1
       The undersigned believes it is appropriate to prepare an order (rather than a report and recommendation) denying
24   this motion to amend because it is neither dismissing for failure to state a claim nor involuntarily dismissing an
     action. See 28 U.S.C. § 636(b)(1)(A). Though the Court is denying the motion to amend, it is doing so without
25   prejudice and with leave to refile.
     2
       The deadline for amending pleadings lapsed on March 4, 2021. ECF No. 62 at 3. Plaintiff filed his motion to amend
26   before this deadline (on February 9, 2021). ECF No. 73. Then, the parties stipulated to stay discovery pending a
     decision on Defendants’ motion to dismiss. ECF No. 81. The parties’ stipulation noted that once the stay was lifted,
     they would submit a new discovery plan, including a new deadline to amend pleadings. Id. at 2. The Court granted
27
     this stipulation. ECF No. 82. Accordingly, the Court, in its discretion to control the schedule in this case, gives
     Plaintiff a new deadline to submit a motion to amend that may obviate the need for the district judge to decide the
28   motion to dismiss.
 1          I.       Background

 2               Plaintiff filed this case pro se in 2017. ECF No. 1. While pro se, Plaintiff moved to amend

 3   his complaint a few times. See ECF Nos. 8, 14, 26. Subsequently, Plaintiff retained counsel. ECF

 4   No. 37. Counsel now seeks leave to file Plaintiff’s Fourth Amended Complaint (the “complaint”).

 5   ECF No. 73.

 6               In Plaintiff’s complaint, he seeks to dismiss several parties. ECF No. 73 at 4.3 Plaintiff

 7   also seeks to add claims (a defamation claim and an unlawful search claim) and defendants,

 8   including Judge Tobiasson and additional LVMPD officers. Id. at 5 (noting new defendants);

 9   ECF No. 76 at 5 (noting new claims).

10               Defendants oppose Plaintiff’s motion to amend on several grounds. As is relevant to this

11   Court’s decision, Defendants argue that Plaintiff’s complaint violates Rule 8 of the Federal Rules

12   of Civil Procedure. ECF No. 76 at 6-9. This is so, they argue, because the complaint is

13   unnecessarily long and contains irrelevant facts, argumentative accusations, and meandering

14   conspiracy theories. Id. at 7-9. Defendants argue that “Plaintiffs proposed pleading spans nearly

15   700 pages—with sixty-seven of those pages being the main complaint containing 345 separate

16   factual allegations—and over 610 pages of exhibits.” Id. at 7. Defendants also point to several

17   examples of, what they assert are, irrelevant facts. Id. at 8.

18               Plaintiff disagrees with Defendants’ Rule 8 argument. ECF No. 79 at 8-10. Plaintiff states

19   that he is permissibly trying to address the issues Defendants raised in their motion to dismiss.4

20   Id. at 8. Plaintiff also points out that Defendants argued in their motion to dismiss that the

21   operative complaint was not specific enough. Id. at 9. Now, Defendants argue that the complaint

22   is too specific. Id. According to Plaintiff, Defendants cannot have it both ways. Id. Plaintiff also

23   states that the complaint is only 67 pages long and that the other pages are exhibits, filed in

24   anticipation of arguments Defendants may make about the alleged shortcomings of this complaint

25   (e.g., futility or lack of specificity under Rule 9). Id. Plaintiff also compares the third amended

26
27
     3
         Page references refer to page numbers generated by CM/ECF.
28   4
         The Court agrees that this is permissible and will not address this issue further.


                                                             Page 2 of 7
 1   complaint to the fourth amended complaint and writes that the latter is only 46 pages longer than

 2   the former. Id.

 3      II.      Legal Standard

 4            Generally, a party may amend its pleading once “as a matter of course” within twenty-one

 5   days of serving it, or within twenty-one days after service of a responsive pleading or motion

 6   under Rule 12(b), (e), or (f). Fed. R. Civ. P. 15(a)(1). Otherwise, “a party may amend its pleading

 7   only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

 8   “The court should freely give leave when justice so requires.” Id.

 9            “The court considers five factors [under Rule 15] in assessing the propriety of leave to

10   amend—bad faith, undue delay, prejudice to the opposing party, futility of amendment, and

11   whether the plaintiff has previously amended the complaint.” United States v. Corinthian Colls.,

12   655 F.3d 984, 995 (9th Cir. 2011). “The standard for granting leave to amend is generous.” Id.

13   And “the nonmovant bears the burden of showing why amendment should not be granted.”

14   Senza-Gel Corp. v. Seiffhart, 803 F.2d 661, 666 (Fed. Cir. 1986); see also DCD Programs, Ltd. v.

15   Leighton, 833 F.2d 183, 187 (9th Cir. 1987) (“party opposing amendment bears the burden of

16   showing prejudice”); United States for use & benefit of Source Helicopters, Div. of Rogers

17   Helicopters, Inc. v. Sayers Constr., LLC, No. 219CV1602JCMEJY, 2020 WL 3643431, at *1 (D.

18   Nev. July 6, 2020) (“The party opposing amendment holds the burden to demonstrate futility.”);

19   Akinola v. Severns, No. 3:14-CV-00222-HDM, 2015 WL 456535, at *2 (D. Nev. Feb. 2, 2015)

20   (“party opposing the amendment carries the burden of showing why leave

21   to amend should not be granted.”).

22            Amendment may be denied as futile when a proposed complaint violates Rule 8 of the

23   Federal Rules of Civil Procedure. Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d

24   1047, 1058 (9th Cir. 2011). Under Rule 8, pleadings “must contain . . . a short and plain statement

25   of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Each

26   allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). “While ‘the proper length

27   and level of clarity for a pleading cannot be defined with any great precision,’ Rule 8(a) has ‘been

28   held to be violated by a pleading that was needlessly long, or a complaint that was highly


                                                  Page 3 of 7
 1   repetitious, or confused, or consisted of incomprehensible rambling.’” Cafasso, 637 F.3d at 1059

 2   (citing 5 Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1217 (3d ed.

 3   2010)); see also Hatch v. Reliance Ins. Co., 758 F.2d 409, 415 (9th Cir. 1985) (“district court did

 4   not abuse its discretion in concluding that appellants’ complaints, which, including attachments,

 5   exceeded 70 pages in length, were confusing and conclusory and not in compliance with Rule

 6   8.”).

 7       III.      Analysis

 8              Here, Plaintiff’s complaint violates Rule 8 of the Federal Rules of Civil Procedure. As

 9   discussed in more detail below, Plaintiff’s complaint is needlessly long and, at times, confusing.

10   See Cafasso, 637 F.3d at 1059; Hatch, 758 F.2d at 415.

11              First, the Court finds that Plaintiff’s complaint is needlessly long. Plaintiff’s complaint

12   contains only seven claims. ECF No. 73-1. These claims are not complex; they relate mostly to

13   Plaintiff’s allegedly unlawful arrest while on bond and certain facts and circumstances

14   surrounding that arrest. See id. Despite this, the complaint is 68 pages. Id. It contains 345

15   paragraphs. Id. And Plaintiff attaches over 600 pages of exhibits. ECF Nos. 73-2 to 73-6.

16              The complaint is lengthy, in large part, because Plaintiff includes several block quotes

17   from these exhibits (which adds extraneous detail to the complaint itself and hundreds of pages in

18   exhibits). See ECF No. 73-1. For example, in the complaint, Plaintiff appears to be trying to make

19   the simple point that an officer testified that a murder did not occur in Top Notch (Plaintiff’s

20   store) but rather in the parking lot. See id. at 10-11. To make this point, Plaintiff writes:

21              It is clear from the testimony of Defendant LVMPD Detective Christopher Bunn
                that no crime had been committed inside of the Top Notch establishment, and the
22
                LVMPD had no probable cause to believe that a crime had been committed inside
23              of the Top Notch establishment. See GJ Transc. C-16-319714-4, 12/13/16, attached
                as Exhibit 12, at 9.
24
                Defendant Bunn was involved in the investigation of the murder of Ezekiel Davis
25              that occurred at 4230 South Decatur Boulevard here in Clark County, Las Vegas,
                Nevada. Id. at 10.
26
                Defendant Bunn clearly testified that the murder occurred in [a] “parking lot for a
27
                strip mall. There are, it’s one large building but there’s several businesses within
28              that building. The building that seemed to be, or the business that was primarily


                                                     Page 4 of 7
            involved in this was at the very south end. The edge of the building was between
 1          Decatur, it faced Decatur, so the building faced to the west, and it was east of
 2          Decatur. So when we arrived at that location there were several cars still in the
            parking lot. The building was closed and locked from the interior and there were
 3          multiple police cars in the parking lot and then there was yellow tape up around
            there and several police officers still present at the scene.” Id. at 10-11 (emphasis
 4          added).
 5          According to Officer Bunn “at the very south end you can kind of see a Slgn [sic]
            up on the very top at the very south end but on the building itself and that’s going
 6
            to be the business that we were concerned with, it says Top Knotch.” Id. at 12.
 7          However, Officer Bunn clearly testified that no crime occurred inside of Top
            Knotch. Id. Rather, the murder occurred in the parking lot in front of Top Knotch.
 8          Id.
 9
     Id. Here, Plaintiff could express his point in a few sentences or less. There are several places in
10
     the complaint where this is true. See, e.g., id. at 9:24-10:7; 10:13-19; 22:9-22.
11
            The complaint is also lengthy because it appears to contain simply unnecessary detail.
12
     Again, this case is primarily about Plaintiff’s allegedly unlawful arrest while on bond and certain
13
     facts and circumstances surrounding that arrest. See ECF No. 73-1. However, Plaintiff includes
14
     information that appears to be largely irrelevant, like the following.
15
            On June 1, 2016, Judge Tobiasson was assigned a domestic violence case involving
16          Shane Valentine. See Transcript, 15F03105A, attached as Exhibit 7, at 1, 20:1-2.
17
            This domestic violence case involved Eighth Judicial District Court Judge Michelle
18          Leavitt’s daughter, Morgan Deborah Leavitt. Id. at 19:6-16. Morgan Leavitt
            testified under her prior, given name, Morgan Deborah Fitzpatrick. Id. However,
19          public records clearly indicate that Morgan Deborah Fitzpatrick changed her name
            to Morgan Deborah Leavitt on April 29, 2014. See Morgan Leavitt Name Change,
20          attached as Exhibit 8, at 1.
21          Morgan Leavitt testified under oath that on the evening of the incident she contacted
22          a cab using an “escort service” business phone. See Ex. 7, at 37:6-25. Morgan was
            living with known Las Vegas pimp, Shane Valentine, and was at the Crazy Horse
23          strip club the night of the incident. Id. 40:19-23, 42.

24          During her testimony, Morgan was questioned about an address she had given to
            police who responded to the domestic violence incident, 9132 Gray Bluff Drive,
25          which Morgan confirmed was her mother’s home. Id. at 36:15-21. The house a[t]
            9132 Gray Bluff Drive, was transferred between Roger Fitzpatrick and Michelle
26
            Fitzpatrick in 1999, and was recorded by Dennis M. Leavitt, Esq. See Deed Transfer
27          1999, attached as Exhibit 9, at 2. The house was sold in 2018 by Michelle Leavitt,
            the Trustee of the Leavitt Revocable Trust on August 13, 2018. See Deed Transfer
28          2018, attached as Exhibit 10, at 1.


                                                  Page 5 of 7
 1   ECF No. 73-1 at 7. The Court is unsure how Morgan Leavitt and her testimony is relevant

 2   to Plaintiff’s claims. And the detail given about Morgan Leavitt’s name change and the

 3   ownership of her mother’s home seems wholly irrelevant to this case.5 The complaint is

 4   replete with examples like this of unnecessary details. See, e.g., ECF No. 73-1 at 7:1-6;

 5   11:21-24; 15:10-26; 16:2-13; 21:14-16; 22:15-21; 57:8-24; 58:7-16; 59:22-25.

 6            To be sure, some of the cited passages above may contain information that is helpful

 7   to a well-plead complaint, but the passages also contain extraneous, minute details that do

 8   not need to be included in the complaint. The Court also does not mean to suggest that the

 9   cited passages are irrelevant to this case. The Court is simply stating that the complaint

10   contains many details that are unnecessary to “a short and plain statement of the claim.”

11   See Fed. R. Civ. P. 8(a)(2); see also McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996)

12   (“Something labeled a complaint but . . . prolix in evidentiary detail, yet without

13   simplicity, conciseness and clarity as to whom plaintiffs are suing for what wrongs, fails

14   to perform the essential functions of a complaint.”).

15            For all these reasons, the Court finds that the length of Plaintiff’s complaint is

16   disproportionate to the limited number of claims asserted and their complexity.

17            Second, the Court finds that Plaintiff’s complaint is confusing. As discussed above,

18   the Court cannot discern the relevance of several portions of the complaint. Additionally,

19   quotations are often used in a way that is confusing, as it is not always clear what the

20   Plaintiff is quoting from, who provided the quote, when, in what context, etc. The

21   combination of these factors (a voluminous complaint that includes seemingly irrelevant

22   information and confusing quotes) makes it difficult for the Court to understand the

23   complaint and fairly analyze Defendants’ merits-based arguments. Accordingly, the

24   complaint violates Rule 8 of the Federal Rules of Civil Procedure. See Cafasso, 637 F.3d

25   at 1059; Hatch, 758 F.2d at 415.

26
27
     5
       To the extent this information is relevant to Plaintiff’s claims, the Court does not understand the relevance, which
     further demonstrates the lengthy and confusing nature of the complaint. See McHenry v. Renne, 84 F.3d 1172, 1174
     (9th Cir. 1996) (“Because [the complaint] is fifty-three pages long, and mixes allegations of relevant facts [and]
28   irrelevant facts . . . in a confusing way, we cannot be sure that we have correctly understood all the averments.”).


                                                          Page 6 of 7
 1            The Court would have preferred to decide Plaintiff’s motion to amend on the merits.

 2   Deciding Plaintiff’s motion to amend on Rule 8 grounds may very well be “kicking the can

 3   down the road,” so to speak, on Defendants’ other arguments. However, the Court believes

 4   the fairest and best way to address this issue is to deny amendment (as currently proposed),

 5   allow Plaintiff to move to amend again (with a Rule 8-compliant complaint), and then

 6   address whatever merits-based arguments Defendants may raise.

 7      IV.      Conclusion

 8            IT IS THEREFORE ORDERED that Plaintiff’s motion to amend (ECF No. 73) is

 9   DENIED without prejudice.

10            IT IS FURTHER ORDERED that Plaintiff may file a motion to amend, if he so desires,

11   by June 4, 2021 or after the parties amend their discovery plan and scheduling order.

12            IT IS FURTHER ORDERED that the parties must meet and confer about Defendants’

13   motion to dismiss and Plaintiff’s proposed amendments by May 26, 2021 to determine if they can

14   resolve any or all disputes.

15            DATED: May 18, 2021

16
                                                           BRENDA WEKSLER
17                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                  Page 7 of 7
